                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

INTEGRAND ASSURANCE COMPANY         Civil No. : 19-01111 (DRD)

Plaintiff,                          RE:

v.

EVEREST   REINSURANCE    COMPANY;   INJUNCTION AND DAMAGES FOR
ODYSSEY   REINSURANCE    COMPANY;   BREACH OF ANTITRUST LAWS;
CATLIN (XL CATLIN) UNDERWRITING     INSURANCE CODE; UNFAIR
INC., MIAMI ON BEHALF OF LLOYD'S    COMPETITION; DECLARATORY
SYNDICATE 2003, LONDON; SWISS       JUDGMENT; COLLECTION AND
REINSURANCE AMERICA CORPORATION     DAMAGES.
ARMONK; ALLIED WORLD RE ON
BEHALF OF LLOYD'S SYNDICATE         PLAINTIFF DEMANDS TRIAL BY
2232,    LONDON;     MS     AMLIN   JURY
UNDERWRITING LIMITED (AML2001),
AS THE LONDON MARKET LEADER FOR
LLOYD'S      SYNDICATES:AFB0623,
FB2623,CSL1084,MMX2010,CNR2088,
,MAP2791,ARK4020, and VSM5678;
ASPEN   INSURANCE   UK    LIMITED
TRADING AS ASPEN RE LONDON,
ENGLAND;    LIBERTY     SPECIALTY
SERVICES LTD LIB 4472, PARIS
OFFICE UNDERWRITING FOR AND ON
BEHALF OF LLOYD'S SYNDICATE
4472.

Defendants.

                      AMENDED VERIFIED COMPLAINT

TO THE HONORABLE DANIEL R. DOMÍNGUEZ
SENIOR, UNITED STATES DISTRICT JUDGE:

     COMES    NOW     plaintiff,    Integrand      Assurance   Company

("Integrand"), through its undersigned counsel, and respectfully

alleges and prays:
                                   INTRODUCTION

    1.     On September 6, 2017, powerful hurricane Irma, category

Five on the Saffir-Simpson Scale, struck a large portion of Puerto

Rico with sustained winds of 118 miles per hour and gusts of up to

150 miles per hour, causing significant damages to Puerto Rico’s

infrastructure, properties and businesses, many of which were left

without power and were unable to operate for the days to come.                As

a result, the President of the United States declared Puerto Rico

an emergency zone.      Barely twelve (12) days thereafter, while the

damages caused by Irma were still being suffered, hurricane María

struck    with   all   of   its    intensity   over    Puerto    Rico   causing

approximately $90 Billion in additional damages. The combination

of two such destructive events, one immediately after the other,

left Puerto Rico devastated and its citizens with enormous damages

to their dwellings and businesses. It is estimated that more than

288,765   claims   have     been    filed   before    property   and    casualty

insurers for both events exceeding $7,200 million.

    2.     To protect themselves in part from the eventuality of

such events, and from claims that may arise therefrom, insurance

companies covering such hazards typically enter into reinsurance

contracts with multinational reinsurance companies that specialize

in such type of contingency.             Trusting such commitment, local

insurers honor their contracts with their insureds, adjusting the

damages sustained and paying the claims made, and thereafter they

                                        2
claim   to    their    reinsurers        in   accordance      with   the    terms   and

conditions of their agreements.

       3.     In    spite   of    the    gravity   of   the   situation,      and   the

undenying nature of the damages, many of these reinsurers have

refused, in a collusive fashion and with a clear intent to cause

harm,   to    honor    their      contractual      commitments       with   the   local

insurers, particularly with respect to the distribution of damages

between hurricanes Irma and María. Such arbitrary denial by the

reinsurers has shaken the Puerto Rico insurance industry to its

core.       In addition, some reinsurers have also refused to honor

claims arising under María.

       4.     If the reinsurers are not ordered to cease colluding

among themselves so as to prevent the just apportionment and

payment of claims for hurricanes Irma and Maria, the irreparable

harm    to    the    Puerto      Rico,   insurance      industry     will   continue.

Precisely to prevent such an eventuality, Integrand was forced to

file the original Verified Complaint and now this Amended Verified

Complaint.

                                         THE PARTIES

       5.     Integrand is a corporation organized in accordance with

the laws of the Commonwealth of Puerto Rico, with principal offices

located at Franklin D. Roosevelt Avenue, Corner of Ensenada Street,

San Juan, Puerto Rico 00920, telephone number 787-781-0707.



                                              3
     6.     Everest Reinsurance Company ("Everest") is a corporation

organized in accordance with the laws of the State of Delaware

with principal offices at 1209 Orange Street, Wilmington, DE 19801,

telephone number 908-604-3000.

     7.     Odyssey Reinsurance Company ("Odyssey") is a corporation

organized in accordance with the laws of the State of Connecticut

with principal offices at 300 First Stanford Place, Stanford, CT

06902, telephone number 203-977-8000.

     8.     Catlin (XL Catlin) Underwriting, Inc., Miami, on Behalf

of Lloyd's Syndicate 2003, London ("XL") is a corporation organized

in accordance with the laws of the State of New York, with principal

offices at 1540 Broadway Avenue, New York, NY 10036, telephone

number 203-964-5200, which manages a reinsurance syndicate.

     9.     Swiss Reinsurance America Corporation Armonk ("Swiss Re

America") is a corporation organized in accordance with the laws

of the State of Kansas with principal office at 5200 Metcalf,

PPN111, Overland, KS 66202-1391, telephone number 913-6765200.

     10.    Allied World Reinsurance Management Company For and On

Behalf     Of   Lloyd's   Syndicate   2232,   London   ("Allied")   is   a

corporation organized in accordance with the laws of the state of

New Hampshire, with its main office at 199 Water Street, 25th

floor, New York, NY 10038, telephone number 646-794-0700, which

manages a reinsurance syndicate.



                                      4
      11.     MS Amlin Underwriting Limited ("Amlin") is a corporation

organized in accordance with the laws of the United Kingdom, with

its principal office at The Leadenhall Building, 122 Leadenhall

Street, London, EC3V, United Kingdom, telephone number 44-20-7977-

8321.

      12.     Aspen Insurance UK Limited Trading as Aspen Re London,

England ("Aspen") is a corporation organized in accordance with

the   laws    of   the   United   Kingdom      with   principal   office   at   30

Fenchurch Street, London EC3M 3BD, United Kingdom, telephone number

44-20-7184-8000.

      13.     Liberty Specialty Services Ltd Lib 4472, Paris Office

Underwriting For And On Behalf Of Lloyd's Syndicate No. 4472

("Liberty") is a corporation organized under the laws of the United

Kingdom with principal office in 20 Fenchurch St., London, United

Kingdom EC3M 3AW, telephone number 4440)-20-7327-1000.

                                      FACTS

      14.     Integrand and executed Defendants reinsurance agreements

nos. B110817B11061, B110817IB11062, B118171611068, B1108171B11129,

among others, effective May 1, 2017, as amended, and pursuant to

their respective addenda each specifies the participation of each

reinsurer in the agreed upon risk (the "Reinsurance Contracts").

      15.      Pursuant to the terms of the Reinsurance Contracts,

after   the    onslaught    of    Irma,   as   a   first   catastrophic    event,

Integrand obtained coverage for a second catastrophic event through

                                          5
a Restatement Protection Program (RPP), restoring the catastrophe

reinsurance limit to its full amount.     Not only did Integrand

protect against the occurrence of two catastrophic events with

some of the Defendants, it also bought a third event cover 100%

placed with Swiss Re America, almost immediately after hurricane

Maria struck the island. Therefore, Integrand had appropriate and

sufficient catastrophic protection beyond the destruction brought

by hurricanes Irma and Maria.

    16.   Pursuant to the terms of the Reinsurance Contracts,

Defendants are obliged with Integrand to accept and honor payment

for all risks underwritten by Integrand within an agreed limit,

and specified classes of coverage or layers, depending on the

magnitude of the loss, all in a given period of time. Previous to

this situation, Integrand had enjoyed a long lasting and good

standing relationship with Defendants.

    17.   In accordance with the provisions of the Reinsurance

Contracts, Integrand sent Defendants the required cash calls of

claims arising under hurricanes Irma and María.

    18.   Despite being contractually obligated to immediately

honor such claims, Defendants have delayed payments for more than

nine (9) months since a first audit of Integrand’s records.   As a

matter of fact, Defendants have engaged in a pattern of conduct to

delay the processing of such claims with the clear intent to harm



                                6
Integrand.    Defendants are the only reinsurers with whom Integrand

contracted who have refused payment.

    19.     Such collusive and illegal agreement is evidenced by

communications between Defendants requiring each other not to

answer    Integrand's    claims     until     having   a    uniform    response.

Defendants who have audited the claims made by Integrand have

shared their audit results with each other. Indeed, they have

shared the results and findings of such audits among themselves,

but not with Integrand. Notwithstanding that some of them have

already undertaken such audit procedures of the relevant claims,

none has made a final decision with regard to such claims, even

though the claims have been pending for more than nine (9) months.

The delay and collusion are so evident that Defendants have hired

the same auditors to review the same claims. In fact, Everest and

Odyssey have continued the pattern of delay and uncertainty by

conveniently and identically questioning the qualifications of an

arbitrator selected by Integrand in the arbitration proceedings

Integrand    commenced    against     them,     rendering    such     procedures

ineffective and inoperative.

    20.     Currently, the amounts owed by Defendants under the

Reinsurance Agreements on account of Irma related claims are:

            a. Everest, $6,039,881;

            b. Odyssey, $4,078,304;

            c. XL, $6,355,727;

                                       7
            d. Swiss Re America, $18,267,364;

            e. Allied, $ 2,154,698.98;

            f. Amlin, $1,790,427;

            g. Aspen, $7,699,301.47;

            h. Liberty, $2,499,943.

      21.   Currently, Swiss Re America owes Integrand the amount of

$4,604,182    on    account   of   María   related   claims   and    XL   owes

Integrand, the amount of $2,624,000 in María related claims.

      22.   All this, in spite of Integrand having complied with all

of the contractual requirements for Defendants to comply with their

obligations.

      23.   The result of Defendants' boycott in not honoring the

claims from hurricane Irma and María has been to decapitalize

Integrand, for which reason A.M. Best, the accrediting entity of

the insurance sector, degraded Integrand's solvency classification

and   warned,      that   should   this    pattern   continue,      Integrand

perspective would be negative.

                          FIRST CAUSE OF ACTION
                      (Injunction — Antitrust Laws)

      24.   All previous allegations contained in paragraphs 1 to 23

above are incorporated herein and made part hereof.

      25.   Section 1 of the Sherman Antitrust Act of 1890 provides

in pertinent part that every contract or conspiracy in restraint

of trade in interstate commerce is illegal.          15 U.S.C. section 1.


                                      8
      26.    Section 16 of the Clayton Act in turn authorizes any

person to seek injunctive relief against threatened loss or damage

caused by violations of the antitrust laws.                   15. U.S.C. section

26.

      27.    Act 77 of June 25, 1964 (“Act 77”) provides that "every

person      shall   have    the   right       to   institute    proceedings    for

injunctions before the Court of First Instance to prevent losses

or damages to his business or property by any other person, by

reason of acts or intended acts" to unreasonably restrain trade or

commerce. 10 L.P.R.A. section 269(a).

      28.    The boycott agreed upon by Defendants refusing to honor

Integrand's     cash   calls      constitutes      an   act    that   unreasonably

restrains trade or commerce in interstate commerce and in Puerto

Rico.

      29.    In light of the above, this Honorable Court must issue

injunctive relief ordering Defendants to immediately cease the

restraint of commerce in delaying and not honoring the claims filed

by Integrand related to hurricanes Irma and María.

                             SECOND CAUSE OF ACTION
                           (Damages — Antitrust Law)

      30.    All previous allegations contained in paragraphs 1 to 23

above are incorporated herein and made part hereof.

      31.    Section 4 of the Clayton Act provides in pertinent part

that any person injured by reason of a violation of the Antitrust


                                          9
Paws may sue for treble damages, prejudgment interest and costs of

unit including attorney’s fees.     15 U.S.C. section 15.

     32.   Act 77 also provides that any person harmed by the acts

restraining commerce has a cause of action in damages and can

recover three times the amount of the damages suffered. 10 L.P.R.A.

section 268.

     33.   As a result of the aforesaid acts in violation of the

antitrust laws, Integrand has suffered, and continues to suffer,

damages presently computed to be not less than $50,000.000.

     34.   Therefore, judgment should be issued ordering Defendants

to compensate Integrand for three times the amount Integrand has

suffered   in   damages,   plus   prejudgment   interest,   costs   and

attorneys' fees.

                       THIRD CAUSE OF ACTION
                    (Tort Damages under PR Law)

     35.   All previous allegations contained in paragraphs 1 to 23

above are incorporated herein and made part hereof.

     36.   Article 27.020 of Puerto Rico Insurance Code prohibits

all methods of unfair competition in the insurance business. 26

L.P.R.A. section 2702.

     37.   Likewise, Article 27.030 of the Puerto Rico Insurance

Code proscribes all arrangements to incur a boycott that results

in an unreasonable restraint of the insurance business. 26 L.P.R.A.

section 2703.


                                   10
    38.   Defendants have breached the aforesaid Insurance Code

sections. Their unreasonable restraint of commerce, by agreeing to

boycott the payments related to the claims derived from hurricanes

Irma and María, have caused damages to Integrand in an amount in

excess of $50,000,000.

    39.   Therefore, judgment must be issued ordering Defendants

to compensate Integrand for the amount of damages suffered, plus

costs and attorney's fees.

                        FOURTH CAUSE OF ACTION
                        (Declaratory Judgment)

    40.   All previous allegations contained in paragraphs 1 to 23

above are incorporated herein and made part hereof.

    41.   Rule 59.1 of the Puerto Rico Rules of Civil Procedure

provides that this Honorable Court has authority to declare the

inefficacy   of   the   arbitration    covenant   included   within   the

Reinsurance Agreements.

    42.   The covenant in question provides:

                              ARBITRATION

    1. Disputes arising out of this       Agreement or concerning its
       interpretations or validity,        whether arising before or
       after its termination, shall       be referred to Arbitration.
       This Arbitration shall be a        condition precedent to the
       commencement of any action at      law.

    2. Each party shall appoint an Arbitrator and the two so named
       shall, before they enter upon the Arbitration, appoint an
       Umpire. In the event of one party failing to name an
       Arbitrator within 30 (thirty) days of the other party
       requesting it in writing to do so, or in the event of the
       Arbitrators failing to appoint an Umpire within 30 (thirty)
       days of their own appointments, the said Arbitrator and/or
                                  11
       Umpire shall be appointed by the President of the Chamber
       of Commerce in the city where the Arbitration takes place.

    3. The Arbitrators and Umpire shall be disinterested current
       or retired executive officers of insurance or reinsurance
       companies or Underwriting Members at Lloyd's. The Court of
       Arbitration shall be in San Juan, Puerto Rico, unless some
       other place is mutually agreed upon by parties in this
       Agreement.

    4. Within 30 (30) days after the appointment of the Umpire,
       the Arbitrators and Umpire shall meet, and determine a
       timely period for discovery, discovery procedures and
       schedules for hearings. Should the two Arbitrators fail to
       agree, then the matter in dispute shall be referred to the
       Umpire. The Arbitrators and Umpire shall make their award
       with a view to effecting the general purposes of this
       Agreement. They may abstain from judicial formalities and
       from strictly following the rules of law and shall make
       their decision according to the practice of the reinsurance
       business.

    5. The Arbitrators or Umpire shall give an award in writing
       within 60 (sixty) days of the hearing or, if no hearing is
       held, the submission of all evidence by the parties. The
       award agreed upon by the two Arbitrators or by the majority
       of the Arbitrators and the Umpire shall be final and binding
       on both parties. The costs of Arbitration shall be paid as
       the Court of Arbitration directs. If either of the parties
       should fail to carry out any award the other may apply for
       its enforcement to a court of competent jurisdiction in a
       territory in which the party in default is domiciled or has
       assets or carries on business.

    6. If an Arbitrator or Umpire, subsequent to this appointment,
       is unwilling or unable to act, a new Arbitrator or Umpire
       shall be appointed in his stead by the aforementioned
       procedure.

    43.   In   the   case   of   co-defendants   Everest   and   Odyssey,

Integrand commenced arbitration proceedings and appointed Raymond

Burgos, Esq. as arbitrator.

    44.   However, Everest and Odyssey, both with the sole purpose

of delaying the arbitration, have objected to the designation of
                                    12
Attorney Burgos for allegedly not complying with the requirements

set forth in the covenant, when in fact he does comply with the

same, as it has been explained to them.

      45.   Insofar as the arbitration agreement does not set forth

a   mechanism   to     resolve   Everest    and   Odyssey's    objection,   and

inasmuch as said agreement is ambiguous, and does not conform to

the current needs of the insurance industry, the arbitration

process is rendered inoperative and ineffectual.

      46.   Therefore, this Honorable Court should issue judgment

declaring that the aforementioned arbitration covenant is null due

to its ambiguity and defects. See Jose Carlos Fernandez Rozas,

Derecho de los negocios internacionales, Madrid, 2007; Elena Artude

Iribarri, El convenio arbitral en el arbitraje internacional,

Madrid,     Eurolex,    1997.    In   the   alternative,      the   Reinsurance

Contracts must be revised to nullify the arbitration covenant in

accordance with the rebus sic stantibus doctrine.

      47.   Article 1207 of the Puerto Rico Civil Code provides that

“[t]he contracting parties may (...) establish the clauses and

conditions which they may deem advisable, provided they are not in

contravention of law, morals, or public order”.               Inasmcuh as the

arbitration covenant explicitly states that the arbitrators and

umpire “may abstain(...) from strictly following the rules of law

and shall make their decision according to the practice of the

reinsurance business”, it is in violation of Article 1207 of Puerto

                                       13
Rico Civil Code.   Further, considering the damages suffered as a

result of both hurricanes, which are still ongoing, not abiding by

Puerto Rico law in interpreting the Reinsurance Contracts is

contrary to morals and public order.     Therefore, this Honorable

Court should issue judgment declaring the arbitration covenant

null and void.

     48.   Regarding Swiss Re America specifically, the arbitration

covenant shall also be declared null and void because, contrary to

Puerto Rico law, Swiss Re America unilaterally altered that section

of the provision that gave jurisdiction to the Office of the

Commissioner of Insurance of Puerto Rico.

                      FIFTH CAUSE OF ACTION
  (Specific Performance of Reinsurance Contracts; Collection of
                             Monies)

     49.   All previous allegations contained in paragraphs 1 to 23

above are incorporated herein and made part hereof.

     50.   Article 1077 of the Puerto Rico Civil Code provides that

the person injured by a contractual violation can request the

specific performance of the contract. 31 L.P.R.A. section 3052.

     51.   The Reinsurance Contracts provide that Defendants are

obligated to immediately pay their allotment of the payments made

by Integrand to Integrand's insureds resulting from the damages

caused by hurricanes Irma and María.

     52.   Integrand has provided to all Defendants the information

needed to support such payments. Nonetheless, Defendants have

                                 14
violated the Reinsurance Contracts by not paying immediately such

claims.

    53.    In light of the above and given that the arbitration

proceeding is ineffective and null, this Court should order the

specific   performance   of   the    Reinsurance         Agreements   and   order

Defendants to pay the amounts set forth in paragraph 20 and 21

above.

                         SIXTH CAUSE OF ACTION
             (Damages for Breach of Reinsurance Agreement)

    54.    All previous allegations contained in paragraphs 1 to 23

above are incorporated herein and made part hereof.

    55.    Article 1054 of the Civil Code in turn provides that he

who breaches a contract is liable to the other party for the

damages caused. 31 L.P.R.A. section 3018.

    56.    In refusing to immediately pay the cash calls made by

Integrand,     Defendants     breached          the    Reinsurance    Contracts.

Therefore,    judgment   should     be        issued   ordering   Defendants   to

compensate Integrand for all the damages caused by their breach of

the terms and conditions of the Reinsurance Contracts which are

estimated to exceed $50,000,000.00.

                            REQUEST FOR RELIEF

WHEREFORE, Integrand respectfully requests that this Honorable

Court issue judgement as follows:

  1. Ordering Defendants to immediately cease restraining commerce

     by delaying and not honoring the Reinsurance Agreements;
                                         15
  2. Ordering Defendants to pay more than $150,000,000 in damages

     to Integrand, plus prejudgment interest, costs and attorney

     fees;

  3. Ordering Defendants to pay Integrand the sums in paragraphs

     20 and 21 above, plus costs and attorney fees;

  4. Declaring that the arbitration covenant in the Reinsurance

     Contracts is ineffectual, inoperative and null;

  5. Granting any other remedy, it deems just and equitable.

RESPECTFULLY SUBMITTED.

    In San Juan Puerto Rico, this 17th day of February, 2019.

    IT   IS   HEREBY   CERTIFIED    that   on   this   same   date,   I

electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system, which will send notification of such

filing to all CM/ECF participants in this case.


                              PIETRANTONI MÉNDEZ & ALVAREZ LLC
                              Attorneys for Integrand
                              Banco Popular Center, 19th Floor
                              San Juan, PR 00918
                              Tel: (787) 274-1212
                              Facsimile: (787) 274-1470


                              S/Jorge I. Peirats
                              JORGE I. PEIRATS
                              USDC 201409
                              jpeirats@pmalaw.com




                                   16
